Citation Nr: 0840620	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-34 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial disability rating than 
50 percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to 
August 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for tinnitus, and granted service connection for PTSD, 
assigning 30 percent initial disability rating effective 
May 27, 2005.  The veteran disagreed with the denial of 
service connection for tinnitus and the initial rating 
assigned for PTSD, and the current appeal ensued.  By a 
Decision Review Officer Decision of September 2006, the 
rating for PTSD was increased from 30 percent to 50 percent, 
effective May 27, 2005. 


FINDINGS OF FACT

1.  For the entire period of initial rating claim, the 
veteran's PTSD has been productive of no more than 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, due to such 
symptoms as panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence), difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships. 

2.  For the entire period of initial rating claim, the 
veteran's PTSD has not more nearly approximated total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 

3.  The veteran was exposed to acoustic trauma during active 
service, including during combat; experienced tinnitus in 
service; the evidence is at least in relative equipoise on 
the question of whether there was continuous post-service 
symptoms of intermittent ringing in the ears; the veteran has 
been diagnosed with tinnitus; and the current bilateral 
tinnitus is consistent with the circumstances, conditions, or 
hardships of in-service combat. 


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular disability rating 
of 70 percent, and no more, for PTSD have been met for the 
entire initial rating period.  38 U.S.C.A. §§ 1154(b), 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 
9411 (2008).

2.  Resolving reasonable doubt in the veteran's favor, 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide.  See 38 C.F.R. § 3.159 
(2007).  These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim.  The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims.  The amendments apply 
to all applications for benefits pending before VA on, or 
filed after May 30, 2008, which includes these claims.  
Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which previously stated that VA will 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application.  
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide must be provided within one year of the date of the 
notice.  

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided.  See Mayfield v. Nicholson, 444 F.3d at 
1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in September 2005, prior to the December 2005 
adjudication.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the Court held that VA must also provide 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The veteran received such 
notification in August 2008. 

Regarding the appeal of initial rating following the grant of 
service connection for PTSD, service connection for PTSD has 
been established, and an initial rating for PTSD has been 
assigned; therefore, the claim has been substantiated.  As 
such, 38 U.S.C.A. § 5103(a) notice is no longer required as 
to this matter, because the purpose for which such notice was 
intended has been fulfilled.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

Also, it is of note that, after being awarded an initial 
disability rating for PTSD, the veteran filed a Notice of 
Disagreement contesting the initial rating determination.  
The RO furnished the veteran a Statement of the Case 
addressing such rating, including notice of the criteria for 
a higher rating for PTSD, and provided the veteran with 
further opportunity to identify and submit additional 
information and/or argument, which the veteran has done by 
perfecting his appeal and submitting additional medical 
evidence in support of his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105.  Under these circumstances, VA fulfilled its 
obligation to advise and assist the veteran throughout the 
remainder of the administrative appeals process, and 
similarly accorded the veteran and his representative a fair 
opportunity to prosecute the appeal.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims.  
The record includes service treatment evidence, VA medical 
evidence, and VA examinations in connection with the claims.  
The veteran was also given the opportunity to submit any 
additional records that he may have.  There are no known 
additional records or information to obtain.  The veteran, 
and through his representative, specifically indicated in an 
August 2008 writing that he had no additional information or 
evidence to give VA to substantiate his claims.  

In this case, the Board is granting in full the benefit 
sought on appeal on the issue of service connection for 
tinnitus.  Accordingly, there is no need to further discuss 
the notice and assistance requirement regarding this issue.

In addition, a personal hearing was offered and the veteran 
declined.  As such, the Board finds that the record as it 
stands includes sufficient competent evidence to decide the 
claims. See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with his claims.

Initial Rating of PTSD

Service connection for PTSD was granted, and an initial 
disability rating of 50 percent has been assigned for the 
entire period of initial rating claim from May 27, 2005.  The 
veteran disagreed with the initial rating awarded, and the 
current appeal ensued.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999). 

Under the General Rating Formula for Mental Disorders, 
Diagnostic Code 9411, total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, will be rated 100 percent disabling. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated 70 percent 
disabling. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be rated 50 percent disabling.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411. 

After scrutinizing the evidence - which includes VA 
psychiatric examinations of September 2006 and November 2007, 
VA treatment records for PTSD outpatient treatment from 
November 2005 to May 2008, and letters from the VA 
Readjustment Counseling Service in support of the veteran's 
claim -the Board finds that the veteran's PTSD symptoms have 
for the entire period of initial rating appeal more nearly 
approximated the schedular criteria (Diagnostic Code 9411) 
for a 70 percent disability rating.  38 C.F.R. § 4.130.  

In November 2005, the veteran was seen by VA in the 
psychiatry clinic.  The veteran indicated that he worked for 
Shore Memorial Hospital in environmental services since 2000.  
He previously worked for the City of Atlantic City, had a 
house and lost it, and was living in an apartment with his 
wife who was laid off from her job.  He was originally 
recommended for mental health treatment by another veteran. 
He began going to the Vet's Center in 2005.  He had 
complaints of intrusive recollections, anger, poor sleep, and 
nightmares.  Mental status examination revealed speech that 
was coherent, guarded, and detached.  He had recurrent 
recollections but no evidence of hallucinations or delusions.  
There was no suicidal or homicidal ideation.  His cognition 
was intact.  The diagnosis was PTSD.   A global assessment of 
functioning (GAF ) performed that month was 51. 

In August and October 2006,  medical statements were received 
from the VA Readjustment Service in support of the veteran's 
claim.  It was reported that he had reduced frequency of 
activities including sports activity or anything that placed 
him in a crowd.  He also expressed occasional explosive 
anger.  He experienced early and late insomnia with about 4 
hours intermittent sleep without medication and 5 1/2 hours of 
sleep with medication.  It was noted that he had few friends 
and that he had frequent verbal altercations at work.  He was 
described as easily irritated around authority figures. 

The veteran underwent VA examination in September 2006.  It 
was noted that the veteran was not in receipt of outpatient 
treatment for a mental disorder and had not been hospitalized 
for a mental disorder.  He was currently treated with an 
antidepressant, Mitrazepam.  He was also in receipt of 
individual therapy for his PTSD.  The therapy was described 
as "fair" and he indicated that the medication helped him 
sleep better.  He related that he was married to his second 
wife for nine years and had one grown daughter.  He indicated 
that he had a close relationship with his wife, but he was 
not close to his daughter.  He also stated that he knew a few 
people and may visit with them from time to time, but had no 
close friends.  He indicated difficulty relating to his 
supervisor and needed to take a few mental health days to 
cope. His affect was constricted, and his mood was dysphoric.  
His speech was soft and whispered. He had no delusions or 
hallucinations.  He had clear insight and judgment. He denied 
homicidal and suicidal ideation.  He described his impulse 
control as good.  The diagnosis was PTSD, chronic, moderate.  
His GAF was 50. 

The veteran underwent VA examination in November 2007.  He 
related that he had just had a big blow out at his job and 
was talked to.  His psychomotor activity was described as 
fatigued.  He was cooperative and friendly to the examiner.  
His mood was dysphoric and his affect was constricted.  His 
insight and judgment were intact.  He had panic attacks three 
times per month.  He expressed obsessive behavior but no 
compulsions.  His memory was described as normal.  He 
indicated that he had been currently employed for 10 to 20 
years, but had lost 5 weeks from work over the last 12 months 
for stress leave.  He related that he believed his employer 
was out to get rid of him because he was older.  He had been 
involved in two major confrontations with his coworkers and 
had to take a 30 day stress leave.  He expressed 
irritability, anxiety, and depression.  The diagnosis was 
PTSD, moderate to severe.  The examiner assigned a GAF of 49. 

VA individual therapy was noted to have taken place from 
November 2005 to May 2008.  In November 2005, speech was 
coherent, guarded, and detached.  The veteran denied suicidal 
and homicidal ideation.  The GAF was 51.  In March 2006, he 
noted that he had poor sleep, frequent awakenings, tense 
feelings, and anxiety symptoms.  In April and June 2006, 
mental status was stated to be the same.  Another medication 
was included.  In October 2006, it was noted that he was 
still having difficulty at work.  In July 2007, the veteran 
indicated that he still had the same supervisor, but that he 
was giving him less of a hard time at work.  He related that 
he felt detached from people and he was socially isolated.  
His mental status was noted to have no change. 

In November 2007, the veteran stated that he had increased 
difficulties at work and arguments with his boss.  He was 
placed on temporary leave.  His sleep worsened and he was 
described as anxious with more nightmares.  The examiner 
recommended discussing the inpatient PTSD program with the 
veteran.  

In February 2008, the inpatient PTSD program was discussed 
with the veteran.  He indicated that he could not afford to 
go into the PTSD inpatient program.  He was back at his 
employment with the same boss, same issues, but stated that 
he was ignoring the situation.  He was continued on his same 
medication.  In May 2008, the veteran was fired from his job.  
He was told he was too angry, had a bad attitude toward 
authority, and patients had made complaints about his anger 
toward staff members.  He indicated that he may now need to 
go into the inpatient PTSD program. 

The veteran submitted a June 2008 statement from his 
immediate past employer, Shore Memorial Hospital.  The 
statement, in connection with a VA claim for disability 
benefits, indicated that the veteran worked at that facility 
from November 2001 to May 2008.  The statement related that 
the veteran was terminated from his employment for gross 
misconduct. 

On this record, the Board considers the evidence to 
satisfactorily show symptoms of obsessive behavior which 
interfere with routine activities; panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); and 
difficulty in adapting to stressful circumstances, especially 
in a worklike setting, that more nearly approximate the 
criteria for a 70 percent initial disability rating.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

In reaching this decision, the Board also notes that, under 
38 C.F.R. § 4.130, the nomenclature employed in this portion 
of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 61-70 score indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A 51-60 score indicates moderate symptoms, e.g., flattened 
affect, circumstantial speech, occasional panic attacks, or 
moderate difficulty in social, occupational or school 
functioning; e.g., having few friends or having conflicts 
with peers or co-workers.  A GAF score of 41 to 50 reflects a 
serious level of impairment, e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting or serious impairment 
in social, occupational or school functioning, e.g., no 
friends, unable to keep a job.  A GAF score of 31 to 40 
reflects some impairment in reality testing or communication, 
e.g., speech is illogical at times, obscure or irrelevant, or 
major impairment in several areas such as work, school, 
family relations, judgment, thinking or mood, e.g., depressed 
man avoids friends, neglects family, and is unable to work.  
See 38 C.F.R. § 4.130. 

In this case, the veteran's GAF scores have ranged from 49 to 
51, which reflect mostly serious symptoms, including no 
friends or inability to keep a job.  His GAF most recently 
was shown to be 49, indicating findings showing escalating 
employment problems, to required mental stress leave, to 
termination from his job.  He also indicated during this 
period of time that he did not have a good relationship with 
his daughter, had very few friends, and indicated a positive 
relationship only with his wife.  

For the same reasons, the Board also finds that, for the 
entire period of initial rating claim, the veteran's PTSD has 
not more nearly approximated total occupational and social 
impairment with persistent delusions or hallucinations, 
persistent danger of hurting self or others, inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or own name, to warrant a 100 percent evaluation 
for any period of claim.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  Although the veteran had no suicidal or homicidal 
ideation, he had ongoing and persistent explosive anger 
exhibited toward his boss and coworkers.  He was required to 
take mental stress leave from his employment for 30 days, 
only to return to work with much of the same behavior.  He 
does not engage in group therapy, but has consistently been 
involved in individual therapy throughout the appellate 
period.  Inpatient PTSD therapy has been suggested, and, 
although initially declined, he has since reconsidered 
because he feels his anger has cost him his job.  His 
judgment and insight were generally described as good, but he 
has not been able to establish or maintain an effective 
relationship other than with his wife.  He did experience 
ongoing depression and nightmares.  He does however, still 
have an intact memory for names and relatives, and has not 
expressed any homicidal or suicidal ideation.  As such, the 
Board does not consider the disability picture presented to 
warrant an initial rating higher than 70 percent for any 
period of time. 

Finally, there is no evidence of record showing that PTSD has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned 70 percent 
schedular disability rating (Diagnostic Code 9411), which 
specifically encompasses the veteran's occupational and 
social impairment, with deficiencies in most areas, his 
difficulty in adapting to stressful circumstances including 
work or a worklike setting, and inability to establish and 
maintain effective relationships, as well as other specific 
psychological symptoms.  The Board notes that individual 
unemployability has been granted in this case; however, that 
determination was based on all the veteran's service-
connected disabilities, not just PTSD, which include 
significantly impairing disabilities of diabetes mellitus and 
peripheral neuropathy of all four extremities.  Such extra-
schedular considerations have been considered as part of in 
individual unemployability issue.  The evidence does not show 
marked interference with employment due to PTSD symptoms 
alone.  

There is also no indication that the veteran's PTSD has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  He was recommended for PTSD 
inpatient treatment and declined.  He has not had any 
hospitalization during this appeals period for his PTSD.  
This evidence that has been shown is contemplated on a 
schedular basis.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).



Service Connection for Tinnitus

The veteran contends that he has tinnitus due to in-service 
noise exposures.  He claims that he was exposed to loud noise 
during combat which included weaponry and mortars.  He state 
that the tinnitus started in service around 1967 in his left 
ear.  He claims that it has been essentially continuous to 
this date. 

The DD Form 214 reflects that the veteran's military 
occupational specialty was mortar man, and he served in the 
Republic of Vietnam.  Service personnel records reflect the 
veteran's participation in combat.  Such acoustic trauma 
(noise exposure) is consistent with the veteran's combat 
service in Vietnam.  The Board notes that service connection 
for bilateral hearing loss has been established based on the 
in-service combat noise exposure.   

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be 
established under the provisions of 38 C.F.R. § 3.303(b) when 
the evidence, regardless of its date, shows that an appellant 
had a chronic condition in service or during the applicable 
presumptive period.  Service connection also may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b). 

After a review of the evidence, the Board finds that the 
veteran experienced chronic tinnitus in service.  Regarding 
in-service symptoms of tinnitus, the Board finds the 
veteran's personal statements on this question credible, and 
that tinnitus in service following periods of acoustic trauma 
from gun fire and mortar explosions is consistent with the 
conditions and circumstances of in-service combat, 
notwithstanding the absence of official service medical 
record evidence of complaints of tinnitus in service.  In 
addition, the Board finds credible the veteran's statements 
that he had tinnitus in his left ear when his hearing loss 
was decreased, and that his tinnitus started in service in 
service in approximately 1967.  Service treatment records 
reflect that the veteran had a "busted" eardrum in August 
of 1967.  The Board notes that, at service separation 
examination in August 1969, the veteran was asked about ears 
and hearing problems, but was not asked about tinnitus or 
symptoms of ringing in the ears.

The remaining questions are whether the veteran now has a 
current disability of tinnitus, that is consistent with the 
circumstances, conditions, or hardships of in-service combat, 
or is otherwise related by competent medical evidence to the 
in-service exposure to acoustic trauma.  

On the question of current disability of tinnitus, the 
competent medical evidence reflects a diagnosis of tinnitus 
in September 2006 and August 2008.  The veteran has also 
credibly stated his recurrent symptoms of tinnitus.  He 
indicated, in pertinent part during a September 2006 VA 
examination that his tinnitus occurs, especially in his left 
ear, when his hearing loss is decreased, that his left ear 
"pops," and his hearing then improves and the humming is 
gone.  He reported that this occurred on a yearly basis.  In 
May 2008, during a VA examination, the veteran indicated that 
he felt pressure, blockage, and pain around his left ear 
while dizzying episodes occurred, and he experienced a 
humming type tinnitus in both ears on a constant basis at 
those times.  

The Federal Circuit has held that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  The United States Court of Appeals for 
Veterans Claims (CAVC or Court) has held that, where there is 
of record lay evidence of in-service tinnitus and of tinnitus 
ever since service and medical evidence of a current 
diagnosis, such evidence suffices to indicate that disability 
may be associated with active service. Charles v. Principi, 
16 Vet. App 370, 374 (2002).

The Board further finds that the veteran's current tinnitus 
is consistent with the circumstances, conditions, or 
hardships of in-service combat.  In addition, the weight of 
the competent medical evidence is in relative equipoise on 
the question of whether current tinnitus is related to in-
service acoustic trauma or a middle ear condition.  

A September 2006 VA examination report offered the opinion 
that it was unlikely ("less likely than not") that the 
veteran's tinnitus was related to military service; however, 
this opinion was based only on a partial history, as it only 
considered the evidence of tinnitus that was recorded in the 
medical records, and did not include the veteran's credibly 
reported history of in-service chronic symptoms of tinnitus 
or the credible history of essentially continuous, if 
intermittent, post-service symptoms of tinnitus.  Moreover, 
the opinion indicated that the tinnitus of the left ear was 
related to a temporary middle ear condition recurring 
approximately one time per year.  However, this ignores the 
medical history reported in the same opinion by the veteran 
that indicates that this began in 1967 (in service), and that 
it recurs.  Whether due to the in-service middle ear 
condition which is said to recur, or 


consistent with the circumstances, conditions, or hardships 
of in-service combat, for these reasons, and with the 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that tinnitus was incurred in service.  38 
U.S.C.A. §§ 1154(b), 5107; 
38 C.F.R. § 3.102.


ORDER

An initial rating of 70 percent, and no more, for PTSD, is 
granted. 

Service connection for tinnitus is granted. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


